                                         Entered on Docket
                                         December 12, 2019
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA



 1
                                      Signed and Filed: December 12, 2019
 2

 3

 4
                                      __________________________________________
 5                                    HANNAH L. BLUMENSTIEL
                                      U.S. Bankruptcy Judge
 6

 7                         UNITED STATES BANKRUPTCY COURT
 8                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9   In re:                                  ) Case No. 19-30881 HLB
                                             )
10   BENJAMIN S SISON,                       ) Chapter 11
                                             )
11                    Debtor.                )
                                             )
12
                       ORDER FOLLOWING STATUS CONFERENCE
13
          On December 12, 2019 the court held an initial status
14
     conference in the above-captioned case.                 Appearances were as
15
     noted on the record.      Upon due consideration, and for the
16
     reasons stated on the record, the court ORDERS as follows:
17
          (1)    The status conference is continued to April 16, 2020
18
                 at 10:00 a.m. at 450 Golden Gate Avenue, 16th Floor,
19
                 Courtroom 19, San Francisco, California 94102;
20
          (2)    At least seven days prior to the hearing, Debtor shall
21
                 file a status statement that addresses any material
22
                 developments in the case, as well as the issues
23
                 discussed at the December 12, 2019 initial status
24
                 conference (i.e., feasibility of reorganization in
25
                 light of negative income; cash collateral
26
                 stipulation(s); status of sale or refinance of real
27

28




Case: 19-30881   Doc# 71   Filed: 12/12/19 -Entered:
                                             1 -     12/12/19 14:16:05      Page 1 of 3
 1               property; proposed schedule for getting to
 2               confirmation);
 3        (3)    On or before December 20, 2019, Debtor shall do the
 4               following:
 5               a. File and serve (a) an amended motion to approve
 6                 post-petition retainer; (b) an amended employment
 7                 application, and (c) and amended Rule 2016(b)
 8                 statement;
 9               b. File and serve the October 2019 monthly operating
10                 report;
11               c. File his 2018 tax return(s) with the appropriate
12                 taxing authorities.
13

14                                 **END OF ORDER**
15

16

17

18

19

20

21

22

23

24

25

26

27

28




Case: 19-30881   Doc# 71   Filed: 12/12/19 -Entered:
                                             2 -     12/12/19 14:16:05   Page 2 of 3
                             Court Service List

[None]




Case: 19-30881   Doc# 71   Filed: 12/12/19   Entered: 12/12/19 14:16:05   Page 3 of 3
